DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 04/03/2022 canceling claims 2, 5, 6, 15 and 16 and amending claims 1, 7, 11, 12 and 17. Claims 1, 3, 4, 7 – 14 and 17 – 20 are examined.  

Information Disclosure Statement
The information disclosure statement filed on 02/16/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  It should be pointed out where
Regarding foreign reference  JP 6334156 B2, the IDS states the Abstract contains the relevant information.  No Abstract is provided.
There is no concise statement of relevance for each of the two NPL which are not in English.
Drawings
The drawings were received on 04/03/2022.  These drawings are acceptable.
Specification
The specification amendment was received on 04/03/2022.  The amendment is acceptable and entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 4 and 11 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 2013/0129498 A1 (Hoffman).
As to claim 1, Hoffman discloses (see figs. 1 and 2; and figs. 3 and 4 below) an exhaust diffuser 16 hub (see fig. 3 below) disposed at a longitudinal center (hub is disposed along the longitudinal axis 31 of diffuser at center of diffuser 16) of an exhaust diffuser 16, the hub comprising: 
a hub extension extending from a downstream end thereof in a longitudinal direction of the exhaust diffuser (see figs. 3 and 4 below wherein the hub extension is referred to with reference character “27”); and 
at least one guide provided on side surface portions of the hub extension (see fig. 4 below showing guide wherein there are four guides circumferentially spaced apart). The term guide is interpreted as “a device for steadying or directing the motion of something” (Merriam-Webster online).  The guides of Hoffman make steady the rings 26 and 27 and prevent rotation thereof.
wherein a transverse cross-sectional area of the hub extension is smaller than a transverse cross-sectional area of the hub (the diameter of hub extension is smaller than the diameter of hub; see figs. 3 and 4 below wherein the aft portion of hub is referred to with reference character “26”), 
wherein the hub extension is concentric with the hub and forms a stepped portion with respect to the hub (see figs. 3 and 4 below),
wherein a height of the at least one guide corresponds to a height of the stepped portion formed by the hub extension with respect to the hub (see fig. 4 below and expanded portion of fig. 4 below).  The height is interpreted in accordance with applicant specification par. 48 and figure 5 as the radial height from the hub extension until the hub.  For example in applicant fig. 5 there is an “X” structure at the right side of the upper structure of fig.5.  The height is considered to be from the hub extension 400 until the surface of the hub 210 and does not include the corresponding portion of the “X” structure that extends radially inward from the hub extension 400 to the center of the “X”. 

    PNG
    media_image1.png
    261
    380
    media_image1.png
    Greyscale
[AltContent: textbox (hub)][AltContent: arrow][AltContent: arrow][AltContent: textbox (hub extension)][AltContent: arrow]
    PNG
    media_image2.png
    561
    369
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (stepped portion)][AltContent: arrow][AltContent: textbox (guide)][AltContent: arrow][AltContent: textbox (height)][AltContent: arrow][AltContent: rect]

    PNG
    media_image5.png
    80
    95
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: textbox (a height of the guide corresponds with a height of the stepped portion (i.e., is similar to a height of the stepped portion).)][AltContent: arrow][AltContent: textbox (stepped portion)][AltContent: arrow][AltContent: rect][AltContent: textbox (Hoffman fig. 4)]
As to claim 11, Hoffman discloses (see figs. 1 and 2; and figs. 3 and 4 above) an exhaust diffuser 16 (see fig. 1) comprising: 
a cylindrical (see fig. 4 above and par. 27 explaining the hub 26 is ring shaped) hub (see fig. 3 above); 
a conical casing (see cone shaped portion of casing of diffuser 16 in fig. 1) disposed outside and concentric with the cylindrical hub; and 
a strut 25 (see fig. 4 above) configured to connect and support the cylindrical hub and the conical casing, 
wherein the hub comprises a hub extension extending from a downstream end thereof in a longitudinal direction of the exhaust diffuser (see figs. 3 and 4 above wherein the hub extension is referred to with reference character “27”), and at least one guide provided on side surface portions of the hub extension (see fig. 4 above showing guide wherein there are four guides circumferentially spaced apart; the term guide is interpreted as “a device for steadying or directing the motion of something” (Merriam-Webster online); the guides of Hoffman make steady the rings 26 and 27 and prevent rotation thereof.)
wherein a transverse cross-sectional area of the hub extension is smaller than a transverse cross-sectional area of the hub (the diameter of hub extension is smaller than the diameter of hub; see figs. 3 and 4 above wherein the aft portion of hub is referred to with reference character “26”).
wherein the hub extension is concentric with the hub and forms a stepped portion with respect to the hub (see figs. 3 and 4 above),
wherein a height of the at least one guide corresponds to a height of the stepped portion formed by the hub extension with respect to the hub (see fig. 4 above).  The height is interpreted in accordance with applicant specification par. 48 and figure 5 as the radial height from the hub extension until the hub.
As to claims 2 and 12, Hoffman discloses wherein the stepped portion extends along a circumference of the hub extension (see figs. 3 and 4 above).
As to claims 3 and 13, Hoffman discloses wherein the hub extension is cylindrical (see fig. 4 above and par. 27 explaining the hub extension cited with reference character 27 is ring shaped).
As to claims 4 and 14, Hoffman discloses wherein the cylindrical hub extension is hollow and one end thereof is exposed (see fig. 4 above showing aft end of hub 27 that is projecting out of page is open and also showing hollow feature; the aft end is exposed to the surrounding environment).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 – 10 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of US Patent 5,791,136 (Utamura).
As to claims 7 – 10 and 17 – 20 Hoffman discloses the current invention as claimed and discussed above.  Hoffman further discloses wherein the at least one guide comprises a plurality of guides and wherein the at least one guide comprises a plurality of guides extending into the hub extension and intersecting with each other (see fig. 4 above).  Hoffman is silent a length of the at least one guide corresponds to a length of the hub extension, wherein the at least one guide has a quadrangular shape, and angles between the plurality of guides are equal.
Utamura teaches (see fig. 3) an exhaust diffuser 13 hub 6 disposed at a longitudinal center of an exhaust diffuser the hub comprising: a hub extension 8 extending from a downstream end thereof in a longitudinal direction of the exhaust diffuser.  Utamura further teaches at least one guide 10 can be a part of a support guide 12 or strut 12 and that the at least one guide has a quadrangular shape (see guide 10 is a part of strut 12 in fig. 3 and see quadrangular shape of guide 10 in fig. 7a), and angles between the plurality of guides are equal (see the right hand portion of fig. 6a showing that the distance between guides 10 are equal wherein the number of guides can be four as pointed out in col. 6, ll. 52-55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hoffman with wherein the at least one guide has a quadrangular shape, and angles between the plurality of guides are equal as taught by Utamura in order to facilitate providing a uniform flow velocity of exhaust gas with low pressure drop by reducing swirl in the flow thereby improving efficiency of gas turbine plant and reducing noise levels (see abstract, col. 1 l. 65 to col. 2 l. 3, and col. 4, ll. 52-57).  It is noted that Utamura as applied to Hoffman results Hoffman guides including blade type guides as taught by Utamura.
Hoffman in view Utamura teach the current invention as claimed and discussed above.  Hoffman is silent a length of the at least one guide corresponds to a length of the hub extension.
Hoffman in view Utamura teach all the essential features of the claimed invention as discussed so far except wherein a length of the at least one guide corresponds to a length of the hub extension.
  While Hoffman teach the general conditions of the claimed invention, Hoffman does not expressly teach the claimed wherein a length of the at least one guide corresponds to a length of the hub extension  
Utamura further teaches a length of the at least one guide affects the performance of the diffuser and therefore is a result effective variable.
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Utamura further teaches (see col. 4, ll. 52-57, col. 6, ll. 28-35, and fig. 6a) that the axial length X of a guide has an effect on the performance of the diffuser.  For example the axial length X plays a role of removing swirl from the flow and thereby decreasing pressure drop across the diffuser and improving overall efficiency of the gas turbine engine providing exhaust to the diffuser.  For example if the axial length too small then swirl will not be sufficiently removed. However too great of an axial length is consistent with additional weight, cost and complexity of the diffuser. Therefore, an ordinary skilled worker would recognize that a length of the at least one guide is a result-effective variable that controls the performance of the diffuser. Thus, the claimed wherein a length of the at least one guide is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. a flow guide and hub extension, were disclosed in the prior art by Hoffman, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman in view Utamura’s invention to include wherein a length of the at least one guide corresponds to a length of the hub extension in order to reduce swirl as suggested and taught by Utamura in col. 6, ll. 28-35 (and fig. 6a).  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant argues that Hoffman does not disclose or suggest that a height of the guide corresponds to a height of the stepped portion.  In response see portions of annotated fig. 4 of Hoffman and portions of annotated fig. 5 of Applicant below.  The term height can be interpreted as “distance upward from a given level to a fixed point” (Dictionary.com).  In addition the term corresponds can communicate “similar to”.  A height of the guide corresponds with a height of the stepped portion as shown in Hoffman fig. 4 below.  “The claims recite “comprising” and therefore are open-ended and do not preclude prior art from having structure at location “A” below.  For example the claims do not require a free end at location “B” below.  Reciting the idea that the height of the guide is from a radially inward end terminating at the hub extension (at location “C” below) until a radially outward end terminating in a free end would overcome the current rejection of claims 1 and 11.

    PNG
    media_image7.png
    171
    141
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    330
    338
    media_image8.png
    Greyscale
[AltContent: textbox (hub)][AltContent: arrow][AltContent: textbox (stepped portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image9.png
    103
    155
    media_image9.png
    Greyscale
[AltContent: arrow][AltContent: textbox (a height of the guide corresponds with a height of the stepped portion (i.e., is similar to a height of the stepped portion).)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (stepped portion)][AltContent: arrow]
    PNG
    media_image10.png
    69
    81
    media_image10.png
    Greyscale
[AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (Hoffman fig. 4)][AltContent: textbox (Applicant fig. 5)]
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741